The submission of this cause on appeal in this court was coincident with that of State of Alabama v. C. A. Webster, ante, p. 407, 197 So. 87, and, as disclosed by the recorded agreement of counsel for the parties litigant, decision in this latter case controls the disposition of this appeal.
Upon authority, therefore, of the opinion by this court in the case of State of Alabama v. C. A. Webster, supra, the judgment of the lower court from which this appeal proceeded is reversed, vacated, and held for naught, and judgment is here rendered for the plaintiff, appellant.
Reversed and rendered.